Citation Nr: 0814955	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.G.L.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

According to verification from the service department, the 
decedent had service from May 1942 to May 1946.  He died in 
December 2001.  The appellant seeks surviving spouse 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that found that new 
and material evidence had not been submitted adequate to 
reopen a claim for service connection for the cause of the 
veteran's death.  

The appellant and C.G.L. presented testimony at a personal 
video conference hearing in April 2007 before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.

In April 2008, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.

In October 2005, it appears that the appellant wrote 
requesting that a previous claim for death pension be 
reopened and reviewed.  This informal claim is referred to 
the RO for appropriate consideration.  




FINDINGS OF FACT

1. In a rating decision issued in August 2002, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  This is a final decision.

2. Evidence received since the August 2002 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for the cause of the 
veteran's death, is cumulative and redundant, and by itself 
or in connection with the evidence previously of record, does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for the cause of the veteran's death 
has not been received, and the appellant's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  With respect to claims to reopen, the 
claimant must be specifically notified of the reason for the 
prior denial and the evidence necessary to reopen the claim 
as well as substantiate the claim.  See Kent v. Nicholson, 10 
Vet. App. 1 (2006).  In claims of entitlement to service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310, notice must include a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death.  See Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).

Here, the RO sent correspondence in March 2002, February 
2004, June 2004, and July 2004; a rating decision in October 
2004; a statement of the case in June 2005; and a 
supplemental statement of the case in August 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  The June 2004 notice specifically 
advised the appellant of the reason her claim was previously 
denied and the evidence needed to reopen and substantiate her 
claim; the notice stated that the evidence did not show a 
causal relationship between any death-causing condition and 
the veteran's active duty service.  Although it did not state 
that the veteran was not service-connected for any disability 
at the time of his death, this information had been 
previously provided in a March 2002 VCAA letter.  Moreover, 
in an August 2004 letter, the appellant informed the RO of 
having received the March 2002 letter with information of the 
provisions of the VCAA and the explanation of necessary 
information and evidence needed.  As such, the Board finds 
that the appellant is not here prejudiced as she was earlier 
provided with notice specific to her claim which she 
acknowledged and the essential fairness of the duty to notify 
is not compromised.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in April 2006. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In April 2006, the appellant wrote that she had no 
more evidence to submit.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


II. Service connection for the cause of the veteran's death

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Our review finds that this 
issue was previously denied by the RO in a rating decision 
issued in August 2002.  

The appellant had filed a claim in February 2002 for VA 
dependency and indemnity compensation (DIC) based upon 
service-connected death.  At the time of the veteran's death 
in December 2001, the decedent was not service-connected for 
any disability.  

In August 2002, the RO denied the claim, based upon a lack of 
evidence establishing onset of the death causing conditions 
in service or otherwise relating the death causing conditions 
to service.  The appellant filed a notice of disagreement 
which the RO determined was not timely filed.  The appellant 
did not appeal this decision.  Thus, the August 2002 rating 
decision is a final decision.  38 C.F.R. §§ 20.302, 20.1103 
(2002).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302.  A final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. §§ 5104, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Under the provisions of 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Evidence considered at the time of the RO's decision in 
August 2002 included service medical records consisting of PA 
AGO Form 23, Affidavit for Philippine Army Personnel 
(processing affidavit) dated in October 1945 and February 
1946 that indicated the veteran reported no wounds or illness 
were incurred in service; Report of Physical examination 
dated in October 1945 and May 1946 that showed the veteran's 
skin, cardiovascular system and lungs were normal.  Also of 
record was a report of the veteran's service prepared by the 
service department, USAAC Form 632; a certification of the 
marriage of the appellant to the veteran and a certification 
from the Office of the Adjutant General of the Armed Forces 
of the Philippines regarding the veteran's service and 
payment in arrears.  A copy of a death certificate signed on 
December 12, 2001, and issued by the civil registrar for the 
city of Makati shows the cause of death as cardio-respiratory 
arrest with an antecedent cause of sepsis secondary to 
pneumonia with peritonitis and an underlying cause of 
metastatic skin malignancy.  Other records were hospital 
records from the Veterans Memorial Medical Center for a 
period of hospitalization in November 2001 and in December 
2001 which included a Death Certificate signed on December 
11, 2001.  This death certificate signed by an attending 
physician shows the cause of death as "CP" arrest secondary 
to acute respiratory failure secondary to retained 
secretions, secondary to nosocomial pneumonia.  

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
her claim.  The Board has reviewed the evidence submitted 
subsequent to the August 2002 rating decision, the last final 
decision, in the context of all the evidence of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence received since the final decision in August 2002 
consists of a copy of the Death Certificate signed on 
December 11, 2001; private hospital records from the Makati 
Medical Center for a period of hospitalization from August to 
September 1998; letters from the appellant, and hearing 
testimony presented in April 2007.  

The copy of the Death Certificate signed on December 11, 
2001, is duplicative of evidence of record previously 
submitted and considered at the time of the RO's August 2002 
rating decision.  Duplicate documents, by their very nature, 
may not be new and material.  38 C.F.R. § 3.156(a).

The Makati Medical Center hospital records show that the 
veteran was hospitalized in 1998 for a final diagnosis of 
pneumonia, community acquired, and anemia, etiology unknown.  
To the extent that this evidence is "new" evidence as not 
previously of record, this evidence is not material because 
it bears no relevance to the issue in this case.  The prior 
denial was based upon a lack of evidence establishing onset 
of the death causing conditions in service or otherwise 
relating the death causing conditions to service.  The Makati 
Medical Center medical records pertain to treatment of 
pneumonia and anemia in 1998.  There is no competent medical 
evidence in these records that show onset of the causes of 
the veteran's death in service or link the causes of the 
veteran's death to service.  Thus, the 1998 Makati Medical 
Center hospital records are not new and material evidence and 
do not raise a reasonable possibility of substantiating the 
claim.

The appellant requested that consideration to her claim be 
given under 38 C.F.R. § 3.309(c) to which atherosclerotic 
heart disease and hypertensive vascular disease and their 
complications were added in October 2004 to a list of 
conditions for which entitlement to service connection can be 
granted.  Section 3.309(c) pertains to diseases specific as 
to former prisoners of war and provides for presumptive 
service connection for specified diseases for former 
prisoners of war provided certain requirements are met.  The 
appellant stated that although this condition was not shown 
in the veteran's service medical records, this could be 
related to his military service during the war.  The 
appellant indicates that she is seeking possible benefits 
entitled as the surviving spouse of a former member of the 
USAFFE and recognized guerillas and combination service.  The 
prior evidence of record shows that the U.S. Department of 
the Army had certified that the veteran had no status as a 
prisoner of war and the appellant has not contended nor 
submitted any evidence showing that the veteran was a 
prisoner of war.  Accordingly, a request for consideration 
under a provision that does not apply to the veteran is not 
new and material evidence.  

The appellant has submitted additional letters and statements 
as to the veteran's service and the symptoms and treatment 
the veteran experienced postservice in 1998 and 2001.  In 
essence, the appellant contends the death causing conditions 
of the veteran originated in service.  She also acknowledged 
in a February 2004 letter that the veteran was not a former 
prisoner of war.  She claims, however, that the addition of 
these medical disorders to 38 C.F.R. § 3.309(c) for which 
service connection may be granted many years after service, 
attests that it is possible to conclude that death causing 
conditions were incurred in service even though the first 
indication is nearly 55 years following service discharge.  
She has also stated that the death causing condition of the 
veteran originated from anemia disease.  She acknowledges 
that there are no previous medical records during the war 
period service to corroborate her presumption; however, she 
believes that this disease could not have originated in so 
short a period to such severity as to have a material 
influence in accelerating death.  She strongly believes the 
disabling condition was acquired during war period service 
because of the places, types and circumstances surrounding 
his military activities.  The appellant's assertion of 
medical causation of the decedent's death cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The appellant testified in April 2007 that the veteran was 
complaining of high blood pressure and anemia after they were 
married in 1945.  He had treatment but she was unable to 
recall any specific details as to the medical provider of the 
treatment or when or where the treatment was received.  She 
further testified that over the years, the veteran's health 
was good except for complaints of left foot pain.  
Immediately, prior to his death, the veteran had complained 
of dizziness because of anemia and high blood pressure, a 
swollen left foot eventually diagnosed as skin cancer, and 
complaints of ulcer.   

Although the testimony presented at the hearing by the 
appellant is new, in that it was not previously of record, it 
is not material.  The appellant is competent to report her 
observations of the decedent's symptoms; however, the record 
does not reflect that she possesses a recognized degree of 
medical knowledge that would render her competent to offer 
opinions as to medical diagnosis or causation.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, although she may sincerely believe that the 
decedent's cause of death is related to his service, her 
opinion is not competent evidence.  Her assertion of medical 
causation of the decedent's death cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In summary, the Board finds that the evidence received 
subsequent to the August 2002 rating decision is not new and 
material and does not serve to reopen the claim for 
entitlement to service connection for the cause of the 
veteran's death.  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Kehoskie v. Derwinski, 
2 Vet. App. 31 (1991).




ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


